Citation Nr: 0214175	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  00-16 321A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1968 to July 1969, and from August 1970 to August 
1972.  These matters come before the Board of Veterans' 
Appeals (Board) on appeal of rating decisions of May 1999 
(PTSD) and August 2000 (TDIU) by the Department of Veterans 
Affairs (VA) Regional Office (RO) located in Waco, Texas.  


FINDINGS OF FACT

1.  The veteran's PTSD does not produce deficiencies in most 
areas or render him unable to establish and maintain 
effective relationships.

2.  The veteran has completed high school; he last worked in 
1996.

3.  The veteran's two service-connected disabilities, PTSD 
rated 50 percent and pes planus rated ten percent, are not 
shown to be of such severity as to prevent his participation 
in regular substantially gainful employment.


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. § 4.130, Part 4, Code 9411 (2001).

2.  The criteria for establishing entitlement to TDIU 
benefits are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.321(b)(1), 3.340, 3.341, 4.16 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Laws and Regulations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2001)).  Regulations implementing the VCAA have now been 
published.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The VCAA and implementing regulations apply in the instant 
case.  See VAOPGCPREC 11-2000.  

Here, all pertinent mandates of the VCAA and implementing 
regulations have been satisfied with respect to the issues 
addressed on the merits below.  Well-groundedness is not an 
issue.  In June 1999 the veteran was notified of the May 1999 
rating decision which denied an increased rating for his 
PTSD; the statement of the case (SOC) mailed to the veteran 
in June 2000 informed him of the reasons for the rating 
assigned.  A supplemental statement of the case (SSOC) in 
January 2002 informed him why a rating in excess of 50 
percent was not warranted.  In August 2000 the veteran was 
notified of the August 2000 rating decision which denied TDIU 
benefits; the SOC mailed to the veteran in January 2002 
informed him of the reasons for the denial.  The RO has 
completely developed the record, obtaining treatment records 
and arranging for VA examinations.  As the evidence has been 
fully developed, delay of the case to advise the veteran of 
his and VA's respective responsibilities in developing the 
evidence would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The veteran is not 
prejudiced by the Board's addressing these claims based on 
the current record.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity in civil occupations 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The regulations governing the evaluation of mental disorders 
were amended effective November 7, 1996.  The veteran filed 
the claim for increase in February 1999, and the new criteria 
must be applied.  

PTSD is rated under the criteria in Code 9411 of the Rating 
Schedule, 38 C.F.R. Part 4.  The current Code 9411 Criteria 
provide for a 50 percent rating when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g. retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted if there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; gross inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name. 

A GAF rating is a scale reflecting the psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 
267 (1996), citing Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).  See also Carpenter v. Brown, 
8 Vet. App. 240, 242-244 (1995).

A total rating for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  The 
provisions of 38 C.F.R. § 4.16(b) allow for extraschedular 
consideration in cases where veterans are unemployable due to 
service-connected disabilities but do not meet the percentage 
standards set forth in 38 C.F.R. § 4.16(a).

For a veteran to prevail on a total rating claim, the record 
must reflect some factor which takes the claimant's case 
outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1996); 38 C.F.R. § 4.1, 4.15.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See 
Van Hoose, supra, at 363; 38 U.S.C.A. § 4.16(a).

The VA General Counsel concluded that the controlling VA 
regulations generally provide that veterans who, in light of 
their individual circumstances, but without regard to age, 
are unable to secure and follow a substantially gainful 
occupation a result of service-connected disability shall be 
rated totally disabled without regard to whether an average 
person would be rendered unemployable by the circumstances.  
Thus, the criteria include a subjective standard.  
Unemployability is synonymous with inability to secure and 
follow a substantially gainful occupation. VAOPGCPREC 75-91.

Factual Background

Service connection for PTSD was granted by a rating in April 
1998, and a 50 percent rating was assigned effective from 
September 1997.  

On January 1998 VA PTSD examination the veteran gave a 
history of having a "slight stroke" in 1996 which was 
treated privately.  Medical history was also reported to be 
significant for hypertension, atypical chest pain and 
hepatitis C.  He reported last working in 1992 at which time 
he was fired due to drug use and conflict with his 
supervisor.  Examination revealed that the veteran was alert 
and oriented to person, place, time and situation.  He was 
cooperative with the interview process.  Mood was depressed 
and affective expression was restricted.  He denied current 
suicidal or homicidal ideation.  His demeanor was consistent 
with his claimed depression.  Complaints of intrusive 
thoughts and recurrent nightmares were noted by the examiner 
to be genuine.  His history was also consistent with ongoing 
problems with anger and anger control.  All spheres of memory 
were intact to gross evaluation, and overall intellectual 
functioning was grossly estimated to be in the low average 
range.  Insight was acceptable, and judgment was described as 
being notably impaired in the past.  Speech was logical and 
goal-directed, and there was no report or evidence of 
hallucinatory experiences or frank delusional thinking.  
PTSD, chronic, severe was diagnosed.  The GAF score was 40.  
The examiner opined that the severity of the veteran's PTSD 
symptoms was such as to seriously impair his ability to 
function in a work setting.  

A VA nurse practitioner's note in January 1999 includes a 
diagnosis of PTSD, moderate symptoms present.  The veteran 
was hospitalized (voluntary admission, irregular discharge) 
at a VA medical facility in February and March 1999 for 
treatment of PTSD.  An August 1999 progress note shows that 
he had not worked since 1996, when a stroke left him with 
left-sided weakness and pain.  A September 1999 VA progress 
note includes a diagnosis of chronic PTSD, with mild to 
moderate symptoms.  A January 2000 VA psychiatric note shows 
that the veteran indicated that he still had problems being 
around people, and with nightmares and recurrent flashbacks 
from war events; PTSD was diagnosed.  An April 2000 VA 
psychiatric note shows a diagnosis of PTSD, stable.  

An undated letter, received in April 2001, shows that a plant 
foreman of a memorial stone company indicated that the 
veteran could not be hired for employment because medications 
he was taking would preclude him from operating heavy 
equipment.  

On May 2001 VA PTSD examination the veteran gave a history of 
depression, of hearing voices for the last 30 years and of 
problems sleeping.  He was having thoughts of hurting others.  
He reported two suicide attempts by drug overdose.  He 
indicated that the frequency, severity and duration of his 
psychiatric symptoms had increased.  He denied remissions.  
He added that VA mental health treatment had been helpful.  
He reported having intrusive thoughts, nightmares and trouble 
getting along with others.  He had difficulty maintaining 
jobs and social relationships.  He reported exaggerated 
startle response.  He reported he received a 12th grade 
certificate, but could not really read or write.  

Examination revealed normal speech with no looseness nor 
tangentiality.  Thinking appeared logical and goal-oriented.  
The veteran acknowledged hearing voices.  No frank delusions 
were elicited.  Remote and recent memory appeared uneven and 
impaired consistent with a history of drug and alcohol abuse.  
Insight and judgment were noted to be questionable.  He did 
not appear depressed.  Mood was described as mildly euthymic, 
affect was neutral and somewhat anxious.  He denied suicidal 
or homicidal ideation, plans, or intent.  His thought 
processes were impaired by hallucinations and uneven memory 
due to alcohol and drug abuse.  He reported auditory 
hallucinations, but not delusions.  He reported panic attacks 
up to 3 times a day, which the examiner noted was 
questionable.  He had impulse control problems.  PTSD, 
chronic, moderately severe was diagnosed.  The GAF score was 
48.  Bipolar affective disorder, personality disorder, and 
alcohol, cannabis, and cocaine dependence in remission were 
also diagnosed.  The examiner opined that the veteran's 
employability was impaired not more than 50 percent due to 
his PTSD and flat feet.  He was also noted to be 
significantly impaired by his nonservice-connected disorders.  
It was noted that he had a history of chronic alcohol and 
drug abuse which caused him to be fired from his jobs, and 
was almost illiterate.  The examiner further mentioned that 
the veteran might be able, if he maintained abstinence from 
alcohol and drugs, to resume employment and gain greater self 
esteem.  

On VA general medical examination in May 2001 the veteran 
reported he had been unemployed since 1996, due to PTSD and 
his feet.  He indicated that his employability impairment 
stemmed from his past bilateral bunion surgery with 
limitations in walking and impaired balance.  





Analysis

PTSD

To warrant entitlement to the next higher, 70 percent, rating 
the evidence must show that there is occupational and social 
impairment with deficiencies in most area due to symptoms of 
PTSD such as suicidal ideation, obsessional rituals, speech 
intermittently illogical, obscure, or irrelevant, near 
continuous panic or depression, impaired impulse control, 
neglect of appearance, and inability to establish and 
maintain effective relationships.  Here, the veteran's PTSD 
is not shown to be that disabling.  Specifically, while the 
veteran reported suicidal ideation in the past, he has not 
reported such recently.  Obsessional rituals have not been 
shown.  Near continuous panic or depression is not evidenced; 
although the veteran reported thrice daily panic attacks, the 
examiner questioned such self-reported symptoms, and although 
depressed mood was noted on an earlier VA examination, the 
more recent examination found him not depressed.  His speech 
has been logical and goal oriented, coherent, with no 
looseness or tangentiality.  He has appeared for VA 
examination neatly dressed.  He has had impulse control 
problems (anger management & substance abuse), but spatial 
disorientation is not shown.  The veteran's statements 
describing his symptoms are considered to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, these statements must be viewed in conjunction with 
the objective medical evidence.

In summary, while impairment in some areas is shown, 
deficiencies in most areas due to symptoms in the rating 
criteria are not.  Consequently, the next higher, 70 percent, 
schedular rating for PTSD is not warranted.  

Review of the record shows that the RO has considered 
referral of the veteran's service-connected PTSD disability 
for extraschedular consideration pursuant to 38 C.F.R. § 
3.321(b)(1).  See SOC, mailed to the veteran in June 2000.  
In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  Here, the PTSD has 
not required frequent hospitalizations.  And while some 
reduced employability due to PTSD is shown, as further 
discussed below, other, nonservice-connected factors have 
weighed more significantly in that regard.  The PTSD, of 
itself, is not shown to cause marked interference with 
employment.  The Board is of the opinion that the 50 percent 
schedular evaluation assigned is not inadequate to reflect 
the degree of impairment due to PTSD.  Consequently, referral 
of this claim for extraschedular consideration is not 
warranted.

TDIU

The veteran has two service-connected disabilities, PTSD and 
bilateral pes planus.  The PTSD is rated 50 percent.  The 
bilateral pes planus is rated 10 percent, and that rating is 
not in dispute.  These ratings combine to 60 percent.  
Consequently, the percentage requirement of 38 C.F.R. 
§ 4.16(a) are not met.  However, as noted above, the veteran 
may still be entitled to such benefits, on an extraschedular 
basis, pursuant to 38 C.F.R. § 4.16(b).  

On VA PTSD examination in January 1998, the examiner opined 
that the severity of the veteran's PTSD symptoms was such as 
to seriously impair his ability to function in a work 
setting.  In a letter received in April 2001, a plant foreman 
of a memorial stone company indicated that the veteran could 
not be hired for employment because medications he was taking 
would preclude him from operating heavy equipment.  And it is 
not in dispute that the veteran has been unemployed since 
1996.  

However, on VA PTSD examination in May 2001 the examiner 
opined that the veteran's employability was impaired no more 
than 50 percent due to his PTSD and flat feet.  He added that 
the veteran may, if he maintained abstinence from alcohol and 
drugs, be able to resume employment.  Insofar as the 
statement from the memorial stone company foreman is 
concerned, the information given does not show that the 
veteran is incapable of participating in less hazardous and 
less strenuous types of employment (e.g. light manual labor).  
While he has been unemployed since 1996, the evidence shows 
that his employment terminated at that time because he 
suffered a stroke, not due to service connected disabilities.  
His substance abuse has likewise been implicated as a factor 
contributing to employment impairment in the past.  The 
service connected disabilities, of themselves, are not shown 
by objective evidence to be of such nature and severity as to 
prevent the veteran's participation in all forms of regular, 
substantially gainful employment.


ORDER

A rating in excess of 50 percent for PTSD is denied.

TDIU is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

